HAWKINS, Judge.
Conviction is for possessing for the purpose of sale intoxicating liquor in dry area, punishment assessed being a fine of $100.00.
The indictment is fatally defective. It merely charged that appellant possessed whisky for the purpose of sale in Cherokee County, Texas, and that said county was “dry area.”
It has been held many times that such an averment is not sufficient to show that local option was in effect in the territory where the transaction is alleged to have occurred. See Whitmire v. State, 94 S. W. (2d) 742; Schmidt v. State, 94 S. W. (2d) 743; Coleman v. State, 97 S. W. (2d) 701; Privett v. State, 98 S. W. (2d) 204; Clepper v. State, 98 S. W. (2d) 207; Jones v. State, 98 S. W. (2d) 208.
Judgment is reversed and prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.